Title: From George Washington to Major General Joseph Spencer, 2 September 1777
From: Washington, George
To: Spencer, Joseph



Sir
Head Quarters Wilmington [Del.] Septemr 2d 1777.

I have duly received your favour of the 15th of last month.
The frequent captures you make with your little parties have a very good effect and ought to be encouraged.
With respect to the exchanges you propose, it is not in my power to interfere in the matter. Elias Boudinotte Esqr. has been appointed Commissary General of prisoners and every thing relating to them must pass through his hands. He is not at present at Camp, or I should communicate your letter to him: for the future you will make all applications of a similar nature to him: But you may inform the Gentlemen concerned, that there is a general rule established for the exchange of all prisoners in their turn according to the time of their captivity; and that this rule cannot be departed from in favour of any person whatsoever; but every one will be liberated, in course, when it falls to his turn, and not sooner.
It is natural for every man to wish his friends and connections first released, and I have accordingly had frequent solicitations to forego the rule I have mentioned but I have never given my authority to the least deviation from it, in any instance. I am Sir Your most Obedt servt.
